


Exhibit 10.37

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

FOURTH AMENDMENT (this “Amendment”), entered into on January 16, 2012, and made
effective as of January 1, 2012, to the Employment Agreement dated as of
September 10, 2008 (the “Employment Agreement”), by and among LIN TV Corp., a
Delaware corporation (“Parent”), and LIN Television Corporation, a Delaware
corporation with its headquarters in Providence, Rhode Island, and a
wholly-owned subsidiary of the Parent (the “Company” and, together with Parent,
the “LIN Companies”), and Robert Richter (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and the LIN Companies are parties to the Employment
Agreement; and

 

WHEREAS, the Employment Agreement was amended on October 29, 2009 and
February 28, 2010 and May 11, 2010; and

 

WHEREAS, the parties desire to further amend the Employment Agreement upon the
terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:

 

1.             Defined Terms.  Terms defined in the Employment Agreement and
used herein shall have the meanings given to them in the Employment Agreement.

 

2.             Amendment to Section 5.  Section 5 shall be deleted in its
entirety and replaced with the following:

 

“a.           During the Service Period, Executive shall be paid by the Company
an annual base salary of Three Hundred Sixty One Thousand Dollars ($361,000)
(“Base Salary”), payable in accordance with the Company’s normal payroll
practices.  The Base Salary shall be reviewed by the Compensation Committee of
the Board of Parent (“Compensation Committee”) no less often than once each
calendar year and may be increased, but not decreased, based upon such a review.

 

b.             With respect to the portion of the Service Period commencing on
January 1, 2012, Executive shall be eligible to receive, in addition to the Base
Salary described above, an annual bonus payment (a “Performance Bonus”) in an
amount up to Two Hundred Thirty Two Thousand Dollars ($232,000) for such year (a
“Performance Bonus Amount”) to be determined by December 31, 2012, and
thereafter, the last day of each calendar year during the Service Period, or as
soon thereafter as practicable, but in no event later than March 15 of the
subsequent calendar year, as follows:

 

(i)            Executive shall be eligible to receive a bonus payment calculated
as set forth in this paragraph (i) using a baseline bonus amount equal to sixty
percent (60%) of the Performance Bonus Amount (the “Results Bonus Base
Amount”).  The amount of the bonus awarded to Executive, if any, under this
paragraph (i) shall be an amount calculated as a percentage of the Results Bonus
Base Amount (the “Results Bonus Percentage”).  The Results Bonus Percentage
shall be the percentage set forth on Schedule 5(b) hereto that corresponds to
the respective percentage by which Parent has achieved the approved budgeted
Internet revenue target established by the Board of Parent for the applicable
year.

 

--------------------------------------------------------------------------------


 

(ii)           Executive shall be eligible to receive a bonus payment in an
amount up to forty percent (40%) of the Performance Bonus Amount, which bonus
payment, if any, shall be determined in the sole discretion of the President and
CEO of the LIN Companies and the Compensation Committee, based upon such factors
as each may determine to be relevant, which may include the performance of the
LIN Companies and Executive, general business conditions, and the relative
achievement by Executive or the LIN Companies of any goals established by the
President and CEO, the Board of Parent or the Compensation Committee.”

 

3.             No Other Amendments; Confirmation.  Except as expressly amended
hereby, the provisions of the Employment Agreement, as amended, are and shall
remain in full force and effect.

 

4.             Counterparts.        This Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Robert Richter

 

 

 

 

 

LIN TV CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LIN TELEVISION CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 5(b)

 

Percent of
Net Revenues

 


Bonus

85.0%

 

Zero

86.0%

 

10.0%

87.0%

 

20.0%

88.0%

 

30.0%

89.0%

 

40.0%

90.0%

 

50.0%

92.0%

 

60.0%

94.0%

 

70.0%

96.0%

 

80.0%

98.0%

 

90.0%

100.0%

 

100.0%

101.0%

 

110.0%

102.0%

 

120.0%

103.0%

 

130.0%

104.0%

 

140.0%

105.0%

 

150.0%

105.1%

 

Base Bonus
Plus 0.025 of
Incremental
Sales

 

--------------------------------------------------------------------------------
